Exhibit 10.14


ZOLL MEDICAL CORPORATION


EMPLOYEE CODE OF CONDUCT

ZOLL is committed to producing the highest quality medical devices and to
maintaining its reputation for excellence through customer-focused quality. We
believe that long-term, trusting business relationships are built upon honesty,
openness and fairness. ZOLL employees are expected to uphold the highest
professional and ethical standards and utilize good judgment at all times. ZOLL
is committed to providing a safe and productive work environment which values
teamwork, diversity, and open communication.

These guidelines are meant to provide a general framework for the Company’s
expectations with respect to the conduct of its employees and Directors. ZOLL
employees will adhere to the Code of Conduct as well as relevant laws and
regulations in countries in which ZOLL operates.


QUALITY

  ZOLL employees demonstrate the Company’s commitment to excellence by
delivering the highest quality products and services to our customers. Quality
is defined by our customers’ expectations and needs. ZOLL is committed to meet
or exceed all quality standards set forth by the Food and Drug Administration
and other regulatory bodies. To ensure the highest quality, ZOLL has implemented
guidelines for quality control and testing procedures.


  ZOLL employees are responsible for reporting all concerns relating to a
compromise of quality to their Supervisor, Manager or the Director of
Quality/Regulatory Affairs.


  ZOLL is dedicated to measuring customer satisfaction, which enables us to
think like our customers and work on their behalf. ZOLL regularly monitors our
suppliers and vendors to ensure that they are providing us with the highest
quality products. ZOLL is dedicated to enhancing our value to customers by
developing new, safe and effective products for our customers.



INTEGRITY

      Interaction with Customers

  Customers are a focal point of ZOLL’s business. ZOLL believes that customer
service is the key to ensuring business success. ZOLL customers should be
acquired through superior service and products, never through unethical or
questionable conduct or relationships. Similarly, ZOLL customers will be
acquired via professional sales interaction which highlights the benefits of
ZOLL products.


--------------------------------------------------------------------------------

  ZOLL customers will not be offered or receive an unlawful payment or kickback
with an explicit or implicit expectation to purchase ZOLL products or services.
Employees of customers will not be directly or indirectly offered or solicited
by any kind of payment, contributions or material gifts from a ZOLL employee for
the purpose of influencing or rewarding a favorable result in a business
transaction. These requirements are not intended to prohibit the giving or
receiving of social amenities within the bounds of good taste and consistent
with generally accepted business practices.


      Supplier Responsibility

  ZOLL considers its suppliers, distributors and consultants to be an integral
part of our company and as such we expect them to adhere to the principles of
ZOLL’s Code of Conduct in the course of their work on behalf of ZOLL. Suppliers,
distributors and consultants wishing to transact business with ZOLL must have a
good reputation for quality and honesty in the business community. Suppliers,
distributors and consultants will be given a chance to compete fairly for ZOLL’s
business, removing any conflict of interest.


  All information developed or shared with a supplier, distributor or consultant
as a result of the business process should be considered proprietary and
confidential to ZOLL and may not be disclosed to a third party without express
written consent from ZOLL.


  ZOLL’s suppliers, distributors or consultants should be aware that illegal or
unethical activity will not be tolerated and may result in termination of the
business relationship.


      Employee Responsibility

  ZOLL employees must understand that their job performance directly affects
patient lives and livelihoods. Superior work is always expected. Employees are
accountable and responsible for the quality of the work he/she produces.


  ZOLL employees, being bound by the policy of integrity, are prohibited from
signing off on a process or product without inspecting it, or from representing
the work of another employee as his/her own.


  ZOLL employees should act responsibly and ethically in all dealings with
customers, suppliers, distributors, consultants and other ZOLL employees.


  ZOLL employees are viewed as having a conflict of interest when a personal
interest or activity may or have the potential to influence or interfere with
that employee’s performance of duties, responsibilities or loyalties to ZOLL. In
such instances the employee is expected to bring the potential conflict to the
attention of their immediate supervisor and refrain from participation in the
affected activity.


  ZOLL employees should be especially careful not to inadvertently disclose
confidential or proprietary information through sources such as e-mail,
telephone, voice mail or internet chat rooms and are expected to uphold ZOLL’s
good name both on and off of company property.


  ZOLL employees who become aware of illegal or unethical activity by one of
ZOLL’s employees, suppliers, distributors or consultants should report that
information immediately to their immediate supervisor or the Director of Human
Resources.


--------------------------------------------------------------------------------


SAFE & RESPECTFUL ENVIRONMENT

  ZOLL is committed to providing a safe and secure work environment for its
employees, suppliers, and customers. Safety is critical in manufacturing
environments, but is not restricted to those areas. Each employee must recognize
their individual responsibility to maintain a workplace free from hazards.
Employees should be alert to any safety risks associated with ZOLL’s materials,
products and/or procedures as they perform their jobs and report any hazards or
concerns to their supervisor or manager promptly.


  Respect for ZOLL property should be observed at all times. In addition,
employees are responsible for not endangering themselves or those around them.


  A safe work environment is also an environment free from harassment and
discrimination. Harassment can take many forms — verbal or physical — and
usually results in a hostile work environment. Each employee is responsible for
familiarizing him/herself with ZOLL’s anti-harassment policy, and observing this
policy in all dealings with fellow employees, suppliers, and customers.


  An environment that respects each person’s privacy and dignity is one that
fosters trust; without trust, the organization cannot operate effectively.
Employees are expected to treat each other fairly and with respect. Each
employee should consider the impact of his/her behavior and decisions on those
around them, and act accordingly. Valuing each others’ diversity and differences
of opinion creates excitement for employees, and is the key to creating a more
productive work environment.



LEGAL COMPLIANCE

  ZOLL expects honesty and openness in dealings with others from each of its
employees. Employees are expected to raise ethical concerns and report any
actual or suspected ethical misconduct to supervisors and senior management.
Honesty also requires that employees refuse to participate either actively or
passively in any cover up of such misconduct. Each employee is expected to
cooperate fully in any investigation of ethical matters by ZOLL and its outside
counsel. “Looking the other way” on a potential violation is in direct
contradiction to ZOLL’s commitment to honesty and integrity.


      FDA and Government Regulatory Affairs

  Governmental agencies, health ministries, and other regulatory authorities
worldwide regulate ZOLL products. Every employee is responsible for compliance
with worldwide product regulation requirements, including marketing approvals,
conduct of clinical studies, good manufacturing practice requirements and
standards, design controls, labeling and advertising controls, and any other
product regulations and controls set forth by government agencies. Each employee
is responsible for reporting any significant issues to management and the
Director of Quality/Regulatory Affairs.


  ZOLL is committed to maintaining an open and professional relationship with
regulators on matters of regulatory policy, submissions, compliance and product
performance.


--------------------------------------------------------------------------------

      Antitrust/Insider Trading

  Antitrust laws in the U.S. and competition laws outside the U.S. exist to
ensure free and open competition in the market place, a principle that ZOLL
fully supports. Violation of these laws can result in civil liabilities and
criminal penalties for ZOLL and its directors, officers and employees. These
laws are complex; therefore, no collaborative action with a competitor or any
action that could have an improper anti-competitive effect shall be undertaken
without review by ZOLL’s legal counsel.


  No employee or Director shall use any non-public information obtained in his
or her capacity as an employee for his or her own personal gain or to the
detriment of the Corporation. To this end, ZOLL has instituted a blackout period
related to the sale of its stock for the period beginning three weeks prior to
each quarter-end and ending three business days after release of quarterly
earnings. The policy and blackout periods also apply to ZOLL stock held by
employees in the Company’s 401(k) plan.


      Record keeping/Disclosure

  All officers and employees are responsible for ensuring the accuracy and
reliability of the Company’s records. By maintaining accurate records, the
Company can seek to assure legal and ethical business practices are being
followed and prevent fraudulent activities.


  All transactions must be accurately documented and accounted for on the books
and records of the Company in conformance with the Corporation’s written
accounting policies and procedures. No undisclosed or unrecorded funds, assets
or liabilities of ZOLL may be maintained for any purpose. No employee should
enter into any transaction that is other than as described in the supporting
documentation.


  Finance managers for ZOLL businesses, including foreign subsidiaries, have the
responsibility to express their independent views to, and raise any significant
issues with, the Chief Financial Officer.


  The Company is committed to providing full, fair, accurate, timely and
understandable disclosure in all reports it is required to file with the
Securities and Exchange Commission.


  All Directors of ZOLL are bound by their fiduciary duties to the stockholders
of the Company as well as their obligations under ZOLL’s charter and by-laws and
applicable law. The Directors will strive at all times to act in the best
interests of ZOLL’s stockholders and in accordance with these requirements.



RESOLUTION OF CONFLICT

  Any employee that is witness to a violation of this Code of Conduct, or has
questions about whether a violation is occurring, should report such violation
to their immediate supervisor or the Director of Human Resources.


  The Company will take appropriate action in response to any violation of this
Code of Conduct so as to ensure its prompt and consistent enforcement. Any such
action will be taken only after a fair process has been utilized to determine
whether a violation of the Code has occurred. The Company will not retaliate
against any employee on account of his/her reporting any violation of this Code.
All waivers from this Code relating to any executive officer or Director must be
approved by the Board and disclosed as required by applicable laws.
